In an abuse proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (O’Shea, J.), dated October 12, 2012, which, after *862a partial hearing pursuant to Family Court Act § 1028, awarded the mother unsupervised visitation with the subject child three times per week for up to four hours each visit. By decision and order on motion of this Court dated October 25, 2012, enforcement of the order dated October 12, 2012, was stayed pending hearing and determination of the appeal.
Ordered that the order dated October 12, 2012, is affirmed, without costs or disbursements.
During the pendency of an abuse proceeding, a respondent whose child is in the temporary custody of a social services official pursuant to article 10, part 2, of the Family Court Act, shall “have the right to reasonable and regularly scheduled visitation” (Family Ct Act § 1030 [a]) with the child and shall “be granted reasonable and regularly scheduled visitation unless the court finds that the child’s life or health would be endangered thereby” (Family Ct Act § 1030 [c]; see Matter of Nyasia J., 41 AD3d 478, 479 [2007]).
Here, during the course of the hearing held upon the mother’s application for the return of the subject child pursuant to Family Court Act § 1028, the mother sought unsupervised visitation with the subject child. Contrary to the petitioner’s contention, under the circumstances of this case, the Family Court providently exercised its discretion in awarding the mother unsupervised visitation three times per week for up to four hours each visit (see Family Ct Act § 1030 [c]; Matter of Ice S., 30 AD3d 428, 428-429 [2006]; compare Matter of Jenna C. [Omisa C.], 81 AD3d 941, 942-943 [2011], with Matter of Arden A. [Leslie A.], 78 AD3d 825, 826 [2010]).
Skelos, J.E, Balkin, Cohen and Miller, JJ., concur.